UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                                     No. 97-4890
GIFFORD ROY THOMPSON, a/k/a
Courtney Washington, a/k/a Mark
Brown, a/k/a Courtney Thompson,
Defendant-Appellant.

Appeal from the United States District Court
for the District of Maryland, at Greenbelt.
Alexander Williams, Jr., District Judge.
(CR-96-434-AW)

Submitted: December 22, 1999

Decided: January 18, 2000

Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

James Wyda, Acting Federal Public Defender, Beth M. Farber, Chief
Assistant Federal Public Defender, Baltimore, Maryland, for Appel-
lant. Lynne A. Battaglia, United States Attorney, Deborah A. John-
ston, Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Gifford Roy Thompson appeals the district court's judgment order
entered pursuant to his guilty plea to a charge of importing cocaine
in violation of 21 U.S.C. §§ 952, 963 (1994). On appeal, Thompson
challenges the validity of his plea and the district court's decision to
deny his motion to withdraw it. We affirm.

Initially, Thompson contends that the district court committed error
warranting the vacating of his conviction by failing to apprise him
that he faced a mandatory minimum sentence of ten years incarcera-
tion for the charge to which he pled guilty. At the Rule 11 hearing,
the district court informed Thompson that "the maximum sentence
provided by law is imprisonment for not less than ten years, nor more
than life." Even assuming that this statement failed to inform Thomp-
son that the minimum sentence was ten years, we find no reversible
error because the record discloses that Thompson accurately under-
stood the minimum sentence for his crime, and we cannot conclude
that the error likely affected his decision to plead guilty. See United
States v. Goins, 51 F.3d 400, 402 (4th Cir. 1995) (providing that fail-
ure to inform defendant of mandatory minimum sentence is reviewed
for harmlessness, and explaining that court ultimately asks whether
any error likely affected decision to plead guilty).

Thompson commented during the hearing on his motion to with-
draw his plea that he understood the plea agreement to require a sen-
tence of ten years to life. Moreover, he did not even mention any
misapprehension over the mandatory minimum sentence as a ground
for his motion to withdraw. Accordingly, Thompson cannot credibly
claim that his decision to plead guilty was swayed by the court's fail-
ure to clearly inform him of the applicable ten-year minimum sen-
tence. We therefore reject Thompson's contention that his plea was
not knowing and voluntary.

                     2
Thompson also asserts that the district court erred by refusing to
allow him to withdraw his plea. We review the district court's deci-
sion to deny Thompson's motion to withdraw for an abuse of discre-
tion. See United States v. Wilson, 81 F.3d 1300, 1306 (4th Cir. 1996).
The district court may grant such a motion if the defendant provides
a "fair and just reason" for withdrawal. See United States v. Craig,
985 F.2d 175, 178 (4th Cir. 1993). The relevant factors that weigh
into this inquiry are set forth in Wilson, 81 F.3d at 1306. Applying
those factors to this case, we find no abuse of discretion. Particularly,
we find that Thompson has failed to demonstrate that his plea was not
knowing or not voluntary, failed to credibly assert his legal inno-
cence, and failed to establish that he did not receive close assistance
of counsel.

Accordingly, the judgment of the district court is affirmed. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    3